DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7 are currently pending and under consideration in the instant Office action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
	At the time of the instant Office action, no IDS had been received.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure.

Required response - Applicant must provide either:
Where an ASCII text file was provided on the application filing date via EFS-Web, an amendment inserting the required incorporation-by-reference paragraph on the first page of the specification, OR
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); together with
An amendment specifically directing its entry into the application; 
Where the “Sequence Listing” is submitted under item 1)a) or b) and amendment  inserting the required incorporation-by-reference paragraph
A statement that the “Sequence Listing” added by amendment includes no new matter; 
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the “Legal Framework”; and
A statement that the content of the previously-filed CRF is identical to the “Sequence Listing” part of the disclosure added by amendment, where provided under item 1) b), c), or
(note that where a “Sequence Listing” part of the disclosure is provided under item 1) a), the text file will also serve as the CRF, and the statement of identity is not required). 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The claims are not directed to a peptide and the recited use is very specific.  The title should reflect the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 is directed to a “method of treating an autoimmune disease in a subject in need thereof” by administration of a therapeutically effective amount of a composition comprising a monomeric CXCL12 peptide.  The specification at [00170] states:


The claims encompass prevention of any autoimmune disease including diseases such as MS, ALS, Parkinson’s disease, Alzheimer’s disease, Type I diabetes and arthritis.  However, one of ordinary skill in the art would not reasonably conclude that administration of a monomeric CXCL12 peptide would prevent any autoimmune disease, including those recited in claim 3.  The prior art does not recognize any known treatment for prevention of autoimmune diseases.  There are no examples where the peptide of the claims was administered to an individual and shown to prevent an autoimmune disease.  There is no known autoimmune disease which is caused by a lack of CXCL12 peptide, such that the administration of such a peptide would prevent the onset of disease.  The peptide of the instant invention induces CXCR4 signaling – the instant specification does not establish that lack of CXCR4 signaling is the cause of all autoimmune diseases such that induction of signaling would result in prevention of autoimmune diseases.  While administration of a CXCL12 peptide would be expected to reduce inflammation in a subject with an autoimmune disease that has inflammation as a disease component, such reduction of inflammation would not be expected to prevent the disease.  Additionally, the specification does not teach how to identify the relevant patient population which should be treated if an autoimmune disease were to be 
With regard to treating an autoimmune disorder, the claims are broader than the enabling disclosure.  The CXCL12 variant of the instant claims induces CXCR4-mediated chemotaxis and while a number of activities related to cell migration and activity on cancer cells was examined, the instant specification provides no direct experimentation on biological effects of administration of the variant on autoimmune conditions.  The CXCL12 variant of the instant claims binds and activates CXCR4 and therefore, would be expected to me useful for inhibition of inflammation because wild-type CXCL12 binding and activation of CXCR4 has this ability.  However, there is no disclosure in the instant specification of what other biological activities would be mediated by administration of the CXCL12 variant of the instant claims for the treatment of an autoimmune disorder.  The claims recite administration of a “therapeutically effective amount” but there is no recitation of what the compositions is to be therapeutically effective to do.  Administration of CXCL12 would not be expected to treat all symptoms of an autoimmune disease, especially an autoimmune disease which does not include an inflammatory component and the skilled artisan would not reasonably conclude that any amount administered which did not reduce inflammation to result in a therapeutic outcome.  The specification fails to provide a nexus between the administration of a CXCL12 variant and the treatment of an autoimmune disease expect for the known effects of CXCL12 on inflammation.  Therefore, the instant claims would only be enabled for those autoimmune diseases which possessed an inflammatory component because there is no evidence or line of reasoning that would suggest that 
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims. See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).
In the instant case, the breadth of the claims is very large as it encompasses all autoimmune diseases.  The amount of specific guidance and working examples in the specification is extremely small as there is not a single working example of treating an autoimmune condition with the CXCL12 variant of the instant claims and most of the guidance in the specification is directed to treating cancer.  Due to the large amount of experimentation to determine how to use the CXCL12 variant of the claims to effectively treat a representative number of diseases under the genus of autoimmune diseases, the lack of specific direction/guidance presented in the specification regarding the same, the absence of non-prophetic working examples directed to the same, the complex nature of the invention, the state of the prior art, the unpredictability of the effects of one drug on diverse diseased physiological systems, and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.
.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 is directed to a method of treating an autoimmune disease and claim 3 recites wherein the autoimmune disease is selected from a group which includes “inflammatory bowel diseases”.  However, not all inflammatory bowel diseases are autoimmune, therefore, claim 3 fails to limit the subject matter of claim 1 as it is broader in scope than claim 1.  Crohn’s disease is a type of inflammatory bowel disease and while it is an immune-related disease, it does not appear to be an autoimmune disease.  See Marks et al. (Clin. Rev. Allergy Immunol.  38(1):  20-31, 2010).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,537,613. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘613 would anticipate the instant claims.  While the instant claims are broader in reciting treatment of an autoimmune disease, the method of the ‘613 which reduces inflammation associated with an autoimmune disease would also be a treatment and therefore, the instant claims are not patentably distinct from those of ‘613.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCandless et al.  J. Immunol.  177:  8053-8064, 2006.  CXCL12 Limits Inflammation by Localizing Mononuclear Infiltrates to the Perivascular Space during Experimental Autoimmune Encephalomyelitis.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647